DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 01/07/2022 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 01/04/2021 are acceptable for examination purposes.
Election/Restrictions
Applicant’s provisional election without traverse of Group I claims 1-6 in the interview with Mr. R. Armentrout over the phone on 07/20/2022 is acknowledged. The requirement for Election/Restriction is provided below.
Election/Restrictions Requirements
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4 and 6, drawn to a battery cell monitoring and conditioning circuit, classified in H01M50/204. 
II. Claim 7-9, drawn to a method of operating, 
classified in H01M10/486.
III. Claim 11-12 drawn to a method of operating, 
classified in G01R31/3835.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practice by another apparatus which does not have a resistor switch (as claimed).
Inventions III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practice by another apparatus which does not have first and second interconnect (as claimed).
Restriction for examination purposes indicated as proper because all these inventions listed in this action are independent or distinct for the reasons given above.
In addition, search queries for listed above groups are not coexistent.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. R. Armentrout. on 07/20/2022 a provisional election was made without traverse to prosecute the invention of Group I claims 1-4 and 6   Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-12 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 5 is missing (not cancelled from list of claim filed 01/04/2021.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070200434 to Gottlieb (Gottlieb) in view of US 20110121645 to Zhang (Zhang).
Regarding claim 1, Gottlieb discloses a battery cell monitoring and conditioning circuit that monitors at least a battery cell  (Fig. 1, claim 24, para 29-30) , said circuit comprising: a controller (5, Fig. 1); an uplink port for receiving command messages and transmitting status messages by the controller (line 14, Fig. 1, para 32),  a downlink port for transmitting command messages and receiving status messages by the controller, said downlink port being distinct and separate from said uplink port, (line 15, Fig. 1, para 31,32),  a voltage measurement circuit communicatively coupled to said controller that measures at least a voltage of at least the battery cell (monitors 8, Fig. 1, para 28-29,32-33); a first interconnect to connect to a positive terminal of at least the battery cell (interconnect coupled to cathode  19, Fig. 1,  a second interconnect to connect to a negative terminal of at least the battery cell (interconnect coupled to anode 20, Fig. 1).  Gottlieb does not expressly disclose a resistor switch controllably coupled to the controller, where the resistor switch is capable of electrically coupling a resistor to one of said negative battery cell terminal of at least the battery cell and said positive battery cell terminal of at least the battery cell.
Zhang teaches a battery management system (Title) comprising  an uplink port for transmitting status messages by the controller (a path (uplink port) for transmitting measurement information (status messages) by the controller 140 to controller 150 (Fig. 5, para 17,18),  a downlink port for transmitting command messages (a separate path from the controller 150 to transmit control signals (command messages(Fig. 5, para 17,18),  a resistor switch controllably coupled to the controller, where the resistor switch is capable of electrically coupling a resistor to one of said negative battery cell terminal of at least the battery cell and said positive battery cell terminal of at least the battery cell (a transistor 027 operated by resistor R 182 (resistor switch) coupled to the controller 150 which is coupled to controller 140, where the transistor 027 and resistor 182 is capable of electrically coupling a resistor R181 to the positive electric terminal of cell 213; Fig. 5, para 321). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the  battery monitoring system  of Gottlieb to provide an uplink port for transmitting status messages by the controller; a downlink port for transmitting command messages,  a resistor switch controllably coupled to the controller, where the resistor switch is capable of electrically coupling a resistor to one of said negative battery cell terminal of at least the battery cell and said positive battery cell terminal of at least the battery cell, as taught by Zhang , in order to dynamically control the voltage provided to the cells, preventing overheating and damage, enhancing the accuracy of the system.
Regarding claim 3, modified Gottlieb discloses wherein said resistor is integrated into said circuit (Gottlieb, Fig. 1, para 33).
Regarding claim 6, modified Gottlieb discloses a temperature measuring circuit configured to measure a temperature in proximity to said at least the battery cell (the monitor 8 comprises circuitry to measure the temperature of the battery pack 7; Fig. 1, para 29).
Claims 4 is   rejected under 35 U.S.C. 103 as being unpatentable over US 20070200434 to Gottlieb   in view of US 20110121645 to Zhang and further in view of US 2008/0061820 to Bales (Bales).
Regarding claim 4, modified Gottlieb discloses the invention as discussed above as applied to claim 3 and incorporated therein. Modified Gottlieb does not expressly disclose, wherein said resistor and said resistor switch is a transistor operated in a linear region. Bales teaches A system and method to correct or cancel MOS linear region impedance curvature employing an analog solution to trim out the MOS linear region impedance curvature while accommodating PVT spreads in values of internal or external precision resistors (Abstract). Bail also teaches  wherein said resistor and said resistor switch is a transistor operated in a linear region {the resistor and transistor operate in linear region; abstract, claim 1 It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gottlieb invention to provide resistor and resistor switch as a transistor operating in a linear region, as taught by Bales, in order to minimize power consumption and enhance operation.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record - US 20070200434   US 20110121645 of US 2008/0061820 US 20050024015 US20080183914 US 20090130541 US 20130271072 US 20170179543 – fail to teach or suggest the following limitation “a positive power supply rail of said circuit is electrically coupled to said first interconnect to connect to said positive terminal of at least the battery cell, and a negative power supply rail of said circuit is electrically coupled to said second interconnect to connect to said negative terminal of said at least the battery cell, and wherein said uplink port is configured to accept signals at a first voltage above said positive power supply rail voltage, and said downlink port is configured to accept signals at a second voltage below said negative power supply rail voltage”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727